Opinion by
Morrison, J.,
In this action of assumpsit the plaintiff recovered a verdict and judgment thereon for $323.40 for the loss of sheep and lambs killed, as he alleged, by lightning. There is no dispute as to the sudden death of the sheep and lambs on the night of May 3, or morning of May 4, 1907. And that on that night there was a severe rainstorm with heavy lightning and thunder. Nor is it disputed that the defendant company had insured the defendant’s sheep and the policy was then in full force. The testimony as to what caused the death of the sheep and lambs is circumstantial, and we think it raised a question for the jury and that it is sufficient to sustain the verdict. We do not agree with the counsel for the appellant that the verdict was based upon guesses, surmises, conjectures or possibilities. Nor do we agree with him that there was no evidence to support the plaintiff’s claim. On the contrary, we think there was enough evidence to warrant the jury in finding that the animals were killed by lightning. It is quite true that the jury might have refused to so find on the circumstantial evidence, but it is the misfortune of the defendant that his very able counsel did not succeed in pursuading the jury to find in favor of the defendant. We have carefully examined the evidence and the charge *439and rulings of the trial judge and in our opinion the case was tried and submitted to the jury with marked fairness. The sole ground on which we are asked to reverse the judgment is the insufficiency of the evidence, and as we do not agree with this contention it follows that the specifications of error must be overruled.
The judgment is affirmed.